        Case 2:20-cv-05068-TJS Document 12 Filed 11/19/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS ACCIAVATTI                :              CIVIL ACTION
                                 :
     v.                          :
                                 :
RESTORE REHABILITATION, LLC, KEY :
RISK MANAGEMENT SERVICES, LLC, :
STARNET INSURANCE COMPANY        :
and PARADIGM CORP.               :              NO. 20-5068

                                      ORDER

      NOW, this 19th day of November, 2020, upon consideration of the Notice of

Removal (Document No. 1) and the plaintiff’s complaint, it is ORDERED that pursuant

to 28 U.S.C. § 1447(c), this action is REMANDED to the state court from which it was

removed.



                                             /s/ Timothy J. Savage
                                             TIMOTHY J. SAVAGE, J.
